DETAILED ACTION
This is the first Office Action on the merits based on the 16/966,385 application filed on 01/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has elected without traverse the Embodiment 13, Figs. 14-15, directed to a bumper plate having hexagonal holes with two bumper connections to connect to a weight plate, in the reply filed on 01/18/2022. After further review of the claims, Claim 1 has been revised to be non-generic. Further explanation can be seen below.
Claims 32-38 are currently pending and encompass the elected embodiment 13, Figs. 14-15. The elected Embodiment 13 comprises a noise absorbing article that surrounds a conventional weight plate/bumper plate as defined in the Spec [Para. 000114-000125] and Figs.14-15. The bumper plate shown in Figures 14-15 does not contain the limitations presented in claim 1 “a first portion made of high-durometer material; a second portion made of elastomeric material having lower durometer than the first portion; and a handle for holding the weight object and lifting the object from the ground surface, wherein the second portion comprises spaced holes within the elastomeric material for absorbing noise generated when the weight object is dropped on the ground surface.” or the limitations presented in claims 12-23 “A weight object shaped as a bumper plate configured to be lifted from a ground surface, comprising: at least one elastomeric material comprising spaced holes therein for absorbing noise generated when the weight object is dropped on the ground surface; and an 
Therefore, Claims 1-11 and 12-23 are withdrawn as the claims are directed to non-elected Embodiments 1-11.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groves” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 35-36 are objected to because of the following informalities:  
In Claim 35 line 2, the limitation “the outer periphery claims” should be “an outer periphery claims”
In Claim 36 line 2, the limitation “the outer periphery claims” should be “an outer periphery claims”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 37 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37 recites the limitation “two symmetrical parts” on line 2. The limitation renders the claim indefinite because it is unclear if the two symmetrical parts are supposed to be their own structure or the side extensions of claim

Claim 38 recites the limitation “groves” on line 2. The limitation renders the claim indefinite because it is unclear what structure the groves are specifically are and are not designated in the specification/drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US Patent Publication No. 2017/0304671).

    PNG
    media_image1.png
    606
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    502
    media_image2.png
    Greyscale

Regarding claim 32, Hill discloses a noise absorbing article (Head cover system; Figures 9-11) for use with a weight object (Weight heads 210a,b; Figures 9-11), the article comprising: a radially expanding and contracting.”; Paragraph [0030] ” In some embodiments, each weighted section 130 includes a pouch made, in whole or in part, of fabric, leather, neoprene, rubber, or other suitable compliant material.”), the first portion comprising spaced holes (Weighted section 225; Figures 10-11; i.e., the sections are spaced between each of the head cover portions)) within the elastomeric material for absorbing noise generated when the weight object is dropped on a solid surface (i.e., the examiners position is that the limitation of the spaced holes of the weight system can be considered to be the pouch holes 225 seen in Figures 10 and 11, the weighted section 225 can be an embedded pouch hole that contains particles to reduce noise when an object is dropped; Paragraph [0039]); and side extensions (End portions 212 and 214; Figure 11) made of elastomeric material (i.e., the end portions are part of the head covers 202 and are composed of the same material), the extensions being shaped to correspond to a portion of the weight object to mount the noise absorbing article onto the weight object (i.e., the end portions 212,214 are surrounding the portion of the weight plate heads 210a,b using the elements 217,219 to clinch around the weight plate).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Patent Publication No. 2017/0304671) in view of Breitkreutz (US Patent Pub. 2016/0051856).

Regarding claim 33, Hill discloses the weight object (Weight heads 210a,b; Figures 9-11) 
Hill does not disclose the weight object is a bumper plate
Breitkreutz teaches an analogous noise absorbing article comprising the weight object (Circular weight plate 1; Figure 1; Para. [0016]) is a bumper plate (i.e., the weight plate is utilized as a bumper plate to reduce noise and damage to the weights and the weight lifting floor; Para[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight object of Hill to be a bumper plate weight 

Regarding claim 34, Hill in view of Breikreutz teaches the side extensions (End portions 212 and 214; Figure 11) enable mounting the noise absorbing article onto the bumper plate in a slip over engagement (i.e., the end portions are placed and locked onto the weight object utilizing elements 217,219 which can be mono or multiplayer bands, straps, ties, laces, or other elements capable of providing cinching or contraction to slip onto the bumper plate; Para. [0038])

Regarding claim 35, Hill in view of Breikreutz teaches the article is shaped as a sector that fits over part of the outer periphery of the bumper plate (i.e., the covers 202a,b are a sector/area of covering that fit over the entire periphery of the weight object).  

Regarding claim 36, Hill in view of Breikreutz teaches the article has a donut shape that fits over the entire outer periphery of the bumper plate (i.e., the covers 202a,b form a donut shape as seen in Figure 9 to cover the outer periphery of the weight object).  

Regarding claim 37, Hill in view of Breikreutz teaches the article has two symmetrical parts that in combination fit over the entire outer periphery of the bumper plate (i.e., End portions 212 and 214 are symmetrical ends that fit around the entire periphery of the weight object).  

Regarding claim 38, Hill in view of Breikreutz teaches the side extensions 212,214 are provided with groves to facilitate mounting the article over the bumper plate (i.e., the end portions are placed and locked onto the weight object utilizing elements 217,219 that are interpreted to be the groves by the Office as the elements are protruding structures that secure the extensions to a weight object , these elements can be mono or multiplayer bands, straps, ties, laces, or other elements capable of providing cinching or contraction to slip onto the bumper plate (Para. [0038]))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.M.K./             Examiner, Art Unit 3784                                                                                                                                                                                           
/ANDREW S LO/             Primary Examiner, Art Unit 3784